PARRISH, Chief Judge,
concurring.
I concur. I write separately only to comment on the reference, in the holding of the trial court, to the building that was constructed on the real property at 603 East Seventh Street in Lamar, Missouri.
Husband owned an undivided one-half interest in the Lamar property as joint tenant with his grandmother. As explained in the principal opinion, it was non-marital property. The trial court’s holding, however, was that, “the parties own, as marital property, a half-interest in the shop building (but not the land).” It is this choice of words that concerns me. I fear that one might infer that the trial court treated the building as if it were something other than real property. It did not.
As an improvement on the land, the shop building became part of the real property that was owned by husband and his grandmother. However, the increased value of husband’s interest in the real property that was attributable to expenditures of marital assets was a part of the marital estate. § 452.350, RSMo Supp.1988. The increase in value was properly considered in the scheme the trial court utilized in distributing the marital property between the parties. See Bishop v. Bishop, 658 S.W.2d *150512, 515 (Mo.App.1983), appeal after remand, 677 S.W.2d 413, 414 (Mo.App.1984).